internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------------------------------------ ---------------------------- re ------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b4 plr-137929-15 date date legend decedent spouse son trust company trustee trustee date date date date date date x y dear ------------- ----------------------- ----------------------- ------------------------------ --------------------------------------------------------- ----------------------- --------------------------- ------------------- ---------------------------------------- ---------------------- ------------------------ --------------------------- -------------------------- ----------------- --------------------------- -------------- ------------------ this letter responds to a letter dated date and subsequent correspondence from your authorized representative requesting an extension of time under sec_301 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt trust and a non-exempt for generation-skipping_transfer gst tax purposes to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt plr-137929-15 trust and to apply the automatic allocation rules to allocate decedent’s gst_exemption to the exempt trust the facts and representations submitted are summarized as follows on date decedent created a revocable_trust trust trust was completely restated on date decedent died testate on date survived by spouse article iv a of trust directs the trustee after the decedent’s death to set_aside out of the trust estate as a separate trust to be known as trust b a pecuniary amount equal to decedent’s federal generation-skipping tax exemption which remained unallocated immediately before decedent’s death less the value for generation- skipping tax purposes of all direct skips occurring by reason of decedent’s death the balance of the trust estate is to be allocated to a separate trust to be designated as trust a if spouse survives decedent or as trust c if spouse does not survive decedent article iv a provides in part that the trustee of trust a and trust b shall pay the income of trust a and trust b to spouse in convenient installments at least as often as quarter-annually during her life article iv b provides in part that the trustee may also make discretionary distributions of so much or all of the principal of trust a and trust b to spouse during her life for spouse’s support medical_care welfare and best interest article iv provides in part that upon spouse’s death the trustee shall distribute any accrued or undistributed_income on trust a and trust b to spouse’s estate in addition article iv describes a portion of trust a that the trustee is to allocate to trust b with the balance of trust a to be allocated to trust c thereafter the trustee shall hold trust b as a single trust for the benefit of son and his descendants upon decedent’s death trustee became the successor trustee of trust and served as executor of decedent’s estate trustee acted as his own legal counsel during the time that he served as executor of decedent’s estate and as successor trustee of trust on date trustee prepared and timely filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return and reported trust on part of the return trustee also reported trust as qtip property on schedule m of the form_706 and therefore is deemed to have made the qtip_election to have trust treated as qualified_terminable_interest_property under sec_2056 trustee failed to sever trust into trust a and trust b and correspondingly failed to identify trust a and trust b as separate trusts and did not make a reverse_qtip_election under sec_2652 with respect to trust b trustee also failed to attach schedule r to the form_706 and as a result decedent’s gst_exemption was not allocated to either trust a or trust b on date trustee died on date trustee became the successor trustee of trust upon review of the trust records trustee discovered the failure of trustee plr-137929-15 to make a reverse_qtip_election with respect to trust b and to allocate decedent’s gst_exemption to trust b pursuant to the terms of trust trustee will sever and fund trust a and trust b trustee will fund trust b by allocating to trust b an amount equal to a fraction of the current net fair_market_value of trust’s assets the numerator of which is x decedent’s unused gst tax exemption remaining on the date of his death and the denominator of which is y the total value of trust’s assets as of decedent’s date of death law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2601imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b made by a transferor to a skip_person under sec_2611 the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any generation- skipping transfer as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-137929-15 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata on the basis of the value of the property as finally determined for purposes of chapter first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made sec_2652 provides in part that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original plr-137929-15 instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and either the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore an extension of time is granted until days from the date of this letter to sever trust into an exempt trust and a non- exempt trust and to make a reverse_qtip_election with respect to the exempt trust finally we rule that the automatic allocation rules of sec_2632 apply to automatically allocate decedent's unused gst_exemption to the exempt trust the reverse_qtip_election should be made on a supplemental form_706 the supplemental form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy of this letter is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-137929-15 the rulings in this letter pertaining to the federal estate and or generation- skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries by lorraine e gardner lorraine e gardner senior counsel branch office f the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
